Exhibit 10.8
 
 
FORM OF PROPRIETARY INFORMATION AND INVENTION ASSIGNMENT AGREEMENT


THIS PROPRIETARY INFORMATION AND INVENTION ASSIGNMENT AGREEMENT (this
“Agreement”) is dated as of February 27, 2012 by and between Gallery Management
Holding Corp., a Colorado corporation (the “Company,” which term includes the
Company’s subsidiaries, affiliated entities, successors and assigns), and
__________ (“Employee”). As a term and condition of Employee’s employment with
the Company, and as additional consideration therefor and/or for its
continuation at the date hereof, as well as for other good and valuable
consideration the receipt and sufficiency of which Employee hereby acknowledges,
the Company and Employee hereby agree, and Employee hereby represents and
warrants, as follows:


1. Purposes of this Agreement. Employee understands that the Company is engaged
in a continuous program of research, development, production and marketing in
connection with the Company’s business and that it is critical for the Company
to preserve and protect the Company’s Proprietary Information (as defined in
this Agreement), the Company’s rights in Inventions (as defined in this
Agreement) and all related intellectual property rights of the Company.
Accordingly, Employee is entering into this Agreement as a condition of
Employee’s employment with the Company, whether or not Employee is expected to,
or does, create Inventions (as defined in this Agreement) of value for the
Company. Employee understands and agrees that the Company’s remedies for
Employee’s breach of this Agreement include, without limitation, termination of
Employee’s employment with the Company. The parties acknowledge and agree that a
breach of this Agreement does not and shall not nullify this Agreement.
 
2. Proprietary Information. Employee understands that Employee’s employment with
the Company creates a relationship of confidence and trust with respect to any
and all information of a confidential or secret nature that may be disclosed to
Employee by the Company, or that may be learned by Employee during Employee’s
employment with the Company, that relates to the business of the Company or to
the business of any parent, subsidiary, affiliate, customer or supplier of the
Company or any other party with whom the Company agrees to hold information of
such party in confidence (all of the foregoing, collectively, “Proprietary
Information”). Proprietary Information includes, without limitation, Inventions
(as defined in Section 5 of this Agreement) and Confidential Information. As
used herein, “Confidential Information” means, without limitation, the products,
processes, know-how, designs, formulas, marketing techniques and future business
plans, customer lists and information concerning the identity, needs and desires
of actual and potential customers of the Company, its subsidiaries or its
affiliates, competitive analyses, pricing policies, the substance of agreements
with customers and others, marketing or concession arrangements, servicing and
training programs and arrangements, developmental or experimental work,
improvements, inventions, formulas, ideas, designs, computer programs, data
bases, other original works of authorship, financial information or other
subject matter pertaining to any business of the Company or any of its
subsidiaries, affiliates, clients, consultants or licensees and all documents
embodying such confidential information, all of which derives significant
economic value from not being generally known by others outside the Company.
 

 
Exhibit 10.8 -- Page 1

--------------------------------------------------------------------------------

 



 
3. Ownership of Proprietary Information; Confidentiality. All Proprietary
Information and all patents, copyrights, trade secret rights and other rights
(including, without limitation, all extensions, renewals, continuations or
divisions of any of the foregoing) in connection therewith are and shall be the
sole and exclusive property of the Company. Employee hereby irrevocably assigns
to the Company all rights that Employee may have or acquire in any and all
Proprietary Information. If Employee discloses Employee’s own or any third
party’s confidential information or intellectual property when acting within the
scope of Employee’s employment or otherwise on behalf of the Company, the
Company will have, and Employee hereby irrevocably grants to the Company, a
perpetual, irrevocable, worldwide, royalty-free, non-exclusive, sublicensable
right and license to exploit and exercise all such confidential information and
intellectual property rights. At all times, both during and after termination of
Employee’s employment with the Company, except for the sole benefit of the
Company or with the express written consent of the Board of Directors of the
Company, Employee shall not at any time, directly or indirectly, disclose to or
permit to be known by any person, firm, corporation, limited liability company,
partnership, association or other form of entity any Proprietary Information
acquired by Employee during the course of or as an incident to Employee’s
employment with the Company, or as a result of Employee’s association with the
Company or any of its subsidiaries or affiliates, whether or not relating to the
Company or any of its subsidiaries or affiliates, the directors of the Company
or its subsidiaries or affiliates, any client of the Company or of any of its
subsidiaries or affiliates, or any corporation, limited liability company,
partnership, association or other form of entity owned or controlled, directly
or indirectly, by any of the foregoing, or in which any of the foregoing has a
beneficial interest, including, without limitation, the business affairs of each
of the foregoing, except as required by law to be disclosed (in which case
Employee first shall give the Company written notice of such requirement
reasonably in advance of such anticipated required disclosure and shall assist
the Company in obtaining a protective order or confidential treatment to the
extent requested by the Company). Notwithstanding any of the foregoing, for the
purposes of this Agreement, the term “Proprietary Information” shall not include
any information that was in the public domain at the time of disclosure to
Employee or that comes lawfully into the public domain without breach of this
Agreement. Upon termination of Employee’s employment, Employee shall promptly
return to the Company all items containing or embodying Proprietary Information
(including all copies), except that Employee may keep personal copies of (i)
Employee’s compensation records, (ii) materials distributed to stockholders
generally and (iii) this Agreement.
 
4. No Expectation of Privacy. Employee recognizes and agrees that Employee has
no expectation of privacy with respect to the Company’s telecommunications,
networking or information processing systems (including, without limitation,
stored computer files, email messages and voice messages) and that any activity
and all files or messages on or using any of those systems may be monitored at
any time without notice.
 

 
Exhibit 10.8 -- Page 2

--------------------------------------------------------------------------------

 



 
5. Disclosure of Inventions. Employee shall disclose promptly in confidence to
the Company all inventions, improvements, designs, original works of authorship,
formulas, ideas, processes, compositions of matter, computer software programs,
algorithms, techniques, schematics, know-how, data, databases and trade secrets
(collectively, without limitation, “Inventions”) that Employee makes or
conceives or first reduces to practice or creates, either alone or jointly with
others, during Employee’s employment with the Company, whether or not in the
course of Employee’s employment, and whether or not such Inventions are
patentable, copyrightable or protectible as trade secrets. To the extent that
the Company does not have rights thereto under this Agreement, such disclosure
shall be received by the Company in confidence and does not extend the
assignments made in Section 6 or Section 7 hereof.
 
6. Works Made for Hire; Assignment of Inventions. Employee acknowledges and
agrees that all copyrightable works prepared by Employee within the scope of
Employee’s employment with the Company are “works made for hire” under the
federal Copyright Act and that the Company shall be considered the author and
owner of all such copyrightable works. Employee agrees that all Inventions that
Employee makes, conceives, reduces to practice or develops (in whole or in part,
either alone or jointly with others) during Employee’s employment with the
Company (a) shall be the sole and exclusive property of the Company and
(b) shall be “works made for hire” to the extent permitted by law. The Company
shall be the sole owner of all patents, copyrights, trade secret rights and
other intellectual property or other rights in connection therewith. Employee
hereby irrevocably assigns to the Company all rights that Employee may have or
acquire in all of such Inventions. Employee shall disclose anything to the
Company Employee believes is excluded by this Section 6 so that the Company can
make an independent assessment.
 
7. Assignment of Other Rights. In addition to the foregoing assignment of
Inventions to the Company, Employee hereby irrevocably transfers and assigns to
the Company (a) all worldwide patents, patent applications, copyrights, mask
works, trade secrets and other intellectual property rights in any Invention and
(b) all Moral Rights (as defined in this Agreement) that Employee may have in or
with respect to any Invention. Employee also hereby forever waives and agrees
never to assert any Moral Right that Employee may have in or with respect to any
Invention, even after termination of Employee’s employment with the Company. To
the extent that Employee retains any Moral Right under applicable law, Employee
hereby ratifies and consents to any action that may be taken with respect to
such Moral Right by or authorized by the Company, and Employee agrees to confirm
all such ratifications, consents and agreements from time to time as requested
by the Company. For the purposes of this Agreement, “Moral Rights” means all
rights to claim authorship of an Invention, to object to or prevent the
modification of any Invention or to withdraw from circulation or control the
publication or distribution of any Invention and any similar right, existing
under judicial or statutory law of any country in the world or under any treaty,
regardless of whether or not such right is denominated or generally referred to
as a “moral right.”
 

 
Exhibit 10.8 -- Page 3

--------------------------------------------------------------------------------

 



 
8. Assistance. Employee agrees to perform, during and after termination of
Employee’s employment with the Company, all acts deemed necessary or desirable
by the Company to permit and assist the Company, at the Company’s sole expense,
in obtaining and enforcing patents, copyrights, trade secret rights or other
rights on, in and/or to such Inventions and/or all other Inventions that
Employee has or may at any time assign to the Company in any country. Such acts
may include, without limitation, execution of documents and assistance or
cooperation in legal proceedings. Employee agrees to assist the Company in every
proper way to obtain for the Company and enforce patents, copyrights, mask work
rights, trade secret rights and other legal protections for the Company’s
Inventions in any country and all countries. Employee shall execute all
documents that the Company may reasonably request for use in obtaining or
enforcing such patents, copyrights, mask work rights, trade secrets and other
legal protections. Employee’s obligations under this Section shall continue
beyond the termination of Employee’s employment with the Company, provided that
the Company shall compensate Employee at a reasonable rate after such
termination for time or expenses actually spent by Employee at the Company’s
request on such assistance. Employee appoints the Secretary of the Company as
Employee’s attorney-in-fact to execute documents on Employee’s behalf for this
purpose.
 
9. Appointment of Agents and Attorneys-in-Fact. Employee hereby irrevocably
designates and appoints the Company and the Company’s duly-authorized officers
and agents as Employee’s agents and attorneys-in-fact to act for and in
Employee’s behalf and instead of Employee to execute and file any application
and all applications or related filings and to do all other lawfully permitted
acts to further the prosecution and issuance of patents, copyrights, trade
secret rights or other rights thereon with the same legal force and effect as if
executed by Employee.
 
10. Complete List of Inventions and/or Improvements to Which Ownership is
Claimed. Employee attaches hereto as Exhibit A a complete list of all Inventions
and/or improvements to which Employee claims ownership and that Employee desires
to remove from the operation of this Agreement, and Employee covenants that such
list is complete. If no such list is attached to this Agreement, Employee
represents that Employee has no such Inventions and/or improvements at the time
of signing this Agreement. If, in the course of Employee’s employment with the
Company, Employee incorporates into a Company product, process or machine any
Invention and/or improvement listed in Exhibit A attached hereto or any other
invention, technical writing, paper, journal article, development or trade
secret that was made by Employee before Employee’s employment with the Company,
which is owned solely by Employee or in which Employee has an exclusive interest
(collectively, a “Pre-Employment Invention”), Employee hereby grants to the
Company, and the Company as of the date hereof shall have, a nonexclusive,
royalty-free, irrevocable, perpetual worldwide license to make, have made,
modify, use and sell such Pre-Employment Invention as part of or in connection
with such product, process or machine. Notwithstanding the foregoing, Employee
shall not incorporate any Pre-Employment Invention into any Company product,
process or machine without the Company’s prior written consent. Employee
acknowledges and agrees that the Company at all times shall be free to compete
with or develop information, inventions and products within the areas and type
of any and every Pre-Employment Invention.
 

 
Exhibit 10.8 -- Page 4

--------------------------------------------------------------------------------

 



 
11. No Breach of Prior Agreement. Employee’s performance of all of the terms of
this Agreement and/or any employment agreement by and between the Company and
Employee shall not breach any invention assignment, proprietary information or
similar agreement by and between Employee and any former employer or other
person or entity. Employee represents and warrants that Employee shall not bring
with Employee, and that Employee has not brought with Employee, to the Company
or use in the performance of Employee’s duties for the Company any document or
material of a former employer or any other person or entity that is not
generally available to the public or that has not been legally transferred to
the Company.
 
12. No Other Breach. Employee’s performance of all of the terms of this
Agreement shall not breach any agreement or obligation to keep in confidence
proprietary information acquired by Employee from any other person or entity.
Employee has not entered into, and shall not enter into, any written or oral
agreement that is or could be in conflict with this Agreement.
 
13. Binding Agreement. This Agreement shall be effective as of the first day of
Employee’s employment with the Company and shall be binding on Employee and
Employee’s heirs, executors, assigns and administrators and shall inure to the
benefit of the Company, its subsidiaries, its affiliates, its successors and its
assigns.
 
14. Not An Employment Contract. Employee agrees that this Agreement is not an
employment contract for any particular term and that Employee has the right to
resign and the Company has the right to terminate Employee’s employment at will,
at any time, for any or no reason, with or without cause. In addition, this
Agreement does not purport to set forth all of the terms and conditions of
Employee’s employment, and, as an employee of the Company, Employee shall have
obligations to the Company that are not set forth in this Agreement. However,
the terms of this Agreement govern over any inconsistent term between this
Agreement and any employment agreement with Employee.
 
15. Authority to Notify. Employee hereby authorizes the Company to notify
Employee’s actual or future employers of the terms of this Agreement and
Employee’s responsibilities under this Agreement.
 
16. Name and Likeness Rights, Etc. Employee hereby authorizes the Company to
use, reuse, and to grant others the right to use and reuse, without any further
compensation to Employee, Employee’s name, photograph, likeness (including
caricature), voice and biographical information and any reproduction or
simulation thereof, in any and all media now known or hereafter developed
(including, without limitation, film, video and digital or other electronic
media), both during and after termination of Employee’s employment with the
Company, in a customary and commercially reasonable manner for marketing,
promotional and other purposes reasonably related to the Company’s business, in
the good faith judgment of the Company as to each such use.
 

 
Exhibit 10.8 -- Page 5

--------------------------------------------------------------------------------

 



 
17. No Waiver. No waiver of any of the provisions of this Agreement shall be
deemed, or shall constitute, a waiver of any other provision, whether or not
similar. No waiver shall constitute a continuing waiver. No waiver shall be
binding unless executed in writing by the party charged with the waiver.
 
18. Severability. The provisions of this Agreement are contractual and not mere
recitals. This Agreement shall be considered severable, such that, if any
provision or part of this Agreement ever is held invalid under any law or
ruling, then that provision or part of this Agreement shall remain in force and
effect to the extent allowed by law, and all other provisions or parts shall
remain in full force and effect.
 
19. Injunctive Relief. Employee acknowledges and agrees that a breach or a
threatened breach of this Agreement shall result in great or irreparable harm to
the Company for which there is no adequate remedy at law. Therefore, in the
event of a breach or threatened breach by Employee of the provisions of this
Agreement, the Company shall be entitled to an injunction restraining Employee
from violating the terms hereof, or from disclosing to any person, firm,
corporation, limited liability company, partnership, association or other form
of entity, whether or not Employee then is employed thereby, or an officer,
director or owner thereof, any Proprietary Information, as that term has been
defined herein. Nothing herein shall be construed as prohibiting the Company
from pursuing any other remedy available to it for such breach or threatened
breach, including recovery of damages from Employee. Both parties hereto
recognize that the services to be rendered by Employee during the term of
Employee’s employment are special, unique and of extraordinary character.
 
20. Other Agreements. Except for any employment agreement between the Company
and Employee, this Agreement supersedes any prior agreement, representation or
promise of any kind, whether written, oral, express or implied, between the
parties hereto with respect to the subject matters herein. This Agreement
constitutes the full, complete and exclusive agreement between the parties with
respect to the subject matters herein. This Agreement cannot be changed unless
in a writing approved by the Board of Directors of the Company and signed by
both a duly authorized officer of the Company and Employee.
 
21. Governing Law. This Agreement shall be interpreted under and governed by the
laws of the State of Oregon (other than their choice-of-law provisions). The
signature of the parties on the lines provided below shall create a binding and
enforceable legal obligation under law.
 
22. Rights and Remedies. No right, power or remedy herein conferred upon or
reserved to the Company is intended to be exclusive of any other right, power or
remedy. Every right, power and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right, power and remedy given
hereunder or now or hereafter existing at law, or in equity, or otherwise and
may be exercised from time to time and as often and in such order as may be
deemed expedient by the Company. The exercise of any right, power or remedy
shall not be construed as a waiver of the right to exercise at the same time or
thereafter any other right, power or remedy.
 

 
Exhibit 10.8 -- Page 6

--------------------------------------------------------------------------------

 



 
23. Captions. The captions of the paragraphs in this Agreement are for
convenience only and shall not be considered or referred to in resolving
questions of construction and/or interpretation.
 
24. Survival of Representations, Warranties, Covenants and Agreements. All
statements contained in this Agreement shall be deemed continuing
representations, warranties, covenants and agreements made by the Company and
Employee, to the extent so made herein, and, notwithstanding any provision of
this Agreement to the contrary, shall survive the termination of this Agreement
or Employee’s services to the Company. No investigation by or on behalf of any
party to this Agreement shall constitute a waiver of any such representation,
warranty, covenant or agreement.
 
25. Voluntary Execution. Employee acknowledges that Employee has read carefully
this Agreement and understands its terms and that Employee is entering into this
Agreement voluntarily. Employee acknowledges that the Company’s legal counsel is
not legal counsel to Employee and has not advised Employee in any way in
connection with or regarding this Agreement. Employee further represents,
warrants and acknowledges that Employee has been given the opportunity to be
represented by independent legal counsel in connection with this Agreement and
has consulted with such independent legal counsel or has waived Employee’s right
to do so.
 
26. Counterpart Execution. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
27. Facsimile Transmission. The confirmed facsimile transmission by one party
hereto of a signed copy of the signature page of this Agreement to the other
party hereto or to such party’s agent shall constitute delivery of this
Agreement.
 
IN WITNESS WHEREOF, the Company and Employee have executed this Proprietary
Information and Invention Assignment Agreement to be effective as of the date
first written above.



     
Employee’s Signature
 
Date
                 
GALLERY MANAGEMENT HOLDING CORP.
               
By:
R. Patrick Garrett
 
Date
 
Title:
 
Chief Executive Officer
   

 



 
Exhibit 10.8 -- Page 7

--------------------------------------------------------------------------------

 

EXHIBIT A
 
EMPLOYEE’S LIST OF INVENTIONS MADE BEFORE EMPLOYMENT
 
Pursuant to Section 10 of the Proprietary Information and Invention Assignment
Agreement (the “Agreement”) made between Gallery Management Holding Corp., (“T5”
or the “Company”) and ___________________ (“Employee”), Employee sets forth in
the space below (with attached pages if necessary) a complete list of all
inventions, improvements, designs, original works of authorship, formulas,
ideas, processes, compositions of matter, computer software programs,
algorithms, techniques, schematics, know-how, data, databases and trade secrets
(if any) relevant to the subject matter of Employee’s employment by the Company
that have been made or conceived or first reduced to practice by Employee alone
or jointly with others before Employee’s employment with the Company, which
Employee desires to remove from the operation of the Agreement (the “List”); and
Employee covenants that the List is complete. If Employee has no such
inventions, improvements, designs, original works of authorship, formulas,
ideas, processes, compositions of matter, computer software programs,
algorithms, techniques, schematics, know-how, data, databases and trade secrets
at the time of signing this Agreement, then Employee herein acknowledges that
there is no such List.
 
_____           The complete List is as follows:
 
_____           There are __ additional pages attached hereto.
 
_____           Employee acknowledges that Employee has no such List to attach
to this Agreement.
 

     
Employee’s Signature
 
Date
     
Employee’s Name (Please Print)
   

 
 
 

 


Exhibit A
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------